Whitfield, C. J.,
delivered the opinion of the court.
The provision of Constitution 1890, sec. 26, that in “all criminal prosecutions the. accused shall have the right to demand the nature and cause of the accusation,'’ applies to all criminal prosecutions before inferior courts. The affidavit furnishes the defendant with no information as to the nature or cause of the accusation. The reason why jury trials may be dispensed with before justices of the peace, or “such other inferior courts as may be established by law,” is because sec. 27 of the constitution so provides. Ex parte Wooten, 62 Miss., 174, rests upon that provision. The very able and ingenious argument made by the attorney-general to the effect that these summary proceedings, in municipal and police courts, do not come within sec. 26 of the constitution, cannot be maintained in this state under our decisions. It is immaterial that the point is made here for the first time, since it affects the constitutional right of the defendant. Newcomb v. State, 37 Miss., 383; Arbuckle v. State, 80 Miss., 15 (31 South. Rep., 437).

Reversed and remanded.